IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 DELAWARE RIVERKEEPER NETWORK,                :   No. 270 WAL 2017
 CLEAN AIR COUNCIL, DAVID DENK,               :
 JENNIFER CHOMICKI, AND JOANN                 :
 GROMAN,                                      :   Petition for Allowance of Appeal from
                                              :   the Unpublished Memorandum
                     Petitioners              :   Opinion and Order of the
                                              :   Commonwealth Court at No. 2609 CD
                                              :   2015 entered on June 7, 2017,
              v.                              :   affirming the Order of the Butler
                                              :   County Court of Common Pleas at No.
                                              :   No. 15-10429 entered on November
 MIDDLESEX TOWNSHIP ZONING                    :   19, 2015
 HEARING BOARD,                               :
                                              :
                     Respondent               :
                                              :
                                              :
              v.                              :
                                              :
                                              :
 R.E. GAS DEVELOPMENT, LLC,                   :
 MIDDLESEX TOWNSHIP, AND ROBERT               :
 G. GEYER,                                    :
                                              :
                     Respondent               :


                                        ORDER



PER CURIAM

      AND NOW, this 3rd day of August, 2018, the Petition for Allowance of Appeal is

GRANTED. The Order of the Commonwealth Court is VACATED and this matter is

REMANDED to the Commonwealth Court for reconsideration of its decision in light of Pa.

Envtl. Def. Found. v. Commonwealth, 161 A.3d 911 (Pa. 2017). In addition, in light of the

amendments contained in Middlesex Township Ordinance 127, which expressly include
gas well development as a permitted use in the subject R-AG zone, and our decision in

Gorsline v. Bd. of Sup. of Fairfield Twp., ---A.3d---, 2018 WL 2448803 (Pa. 2018) wherein

we noted “this decision should not be misconstrued as an indication that oil and gas

development is never permitted in residential/agricultural districts, or that it is

fundamentally incompatible with residential or agricultural uses,” we direct the

Commonwealth Court to reconsider the relevance of Gorsline to its analysis of the issues

on appeal in this case.




                                  [270 WAL 2017] - 2